United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1604
Issued: December 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2013 appellant filed a timely appeal from a May 28, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) suspending her compensation benefits.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective May 28, 2013 due to her failure to attend a scheduled medical examination.
FACTUAL HISTORY
This case was previously before the Board. On June 30, 2008 OWCP accepted
appellant’s claim for cervical brachial neuritis or radiculitis. In its June 7, 2012 decision, it
accepted that appellant sustained a recurrence of her work injury from February 13 through
1

5 U.S.C. § 8101 et seq.

June 1, 2012. OWCP denied her claim for compensation, however, for the period December 5,
2011 to February 12, 2012. By decision dated January 28, 2013, the Board affirmed in part and
set aside in part the June 7, 2012 OWCP decision. The Board remanded the case for OWCP to
prepare a statement of accepted facts (SOAF) and develop the medical record as to whether
appellant was totally disabled as a result of her cervical radiculitis condition for the period
December 5, 2011 to February 12, 2012.2 The findings of fact and conclusions of law from the
prior decision and order are hereby incorporated by reference.
OWCP prepared a statement of accepted facts on March 20, 2013 which included a
detailed employment history, job descriptions for each position held, specific functions
performed and restrictions imposed by appellant’s treating physicians.
By letter dated March 20, 2013, OWCP notified appellant that a second-opinion
examination was needed to address her claim for benefits. Appellant was advised that, if she
refused or obstructed the examination, her compensation could be suspended under 5 U.S.C.
§ 8123(d). In a March 28, 2013 letter, QTC Medical Services, Inc., the medical appointment
scheduler, notified appellant that she was scheduled for an appointment with Dr. Robert E.
Holladay, IV, a Board-certified orthopedic surgeon, at 1:00 p.m. on April 17, 2013.
By letter dated April 9, 2013, appellant informed OWCP that she received its March 20,
2013 letter. She contended that OWCP had no justification to request a second opinion
examination. Appellant stated that OWCP had trusted the reports of Dr. Karen M. Perl, her
treating physician, for many years and that her medical condition had not changed. She further
argued that the second opinion request constituted harassment and administrative action taken by
OWCP in an attempt to terminate her benefits.
By letter dated April 30, 2013, OWCP was informed by QJC Medical Services, Inc., that
appellant did not keep her appointment with Dr. Holladay on that date.
On May 1, 2013 OWCP proposed to suspend appellant’s compensation benefits pursuant
to section 8123(d) of FECA for failure to attend the April 17, 2013 examination with
Dr. Holladay. Appellant was advised to provide a written explanation of her reasons, with
substantive corroborating evidence, within 14 days for failing to attend the scheduled
examination.
By letter dated May 3 and 6, 2013, appellant contended that OWCP did not have a valid
reason to request a second opinion examination and should have relied on the reports of her
treating physician. She alleged that she received harassing and threatening telephone calls from
her claims examiner to switch to OPM disability retirement and cease OWCP benefits.
Appellant argues that the second opinion examination was scheduled as retaliation for her
decision to continue receiving OWCP benefits and in an effort to terminate her benefits.
Appellant requested an investigation in the matter. Once OWCP could assure her that the
request for the second opinion examination was not a result of the threatening telephone calls she
received, she would comply and attend the appointment as requested. Appellant submitted

2

Docket No. 12-1368 (issued January 28, 2013).

2

letters dated February 24 and April 9, 2013, previously of record, where she argued that OWCP
was not justified in requesting a second opinion examination.
By decision dated May 28, 2013, OWCP suspended appellant’s wage-loss benefits
effective that same date. It found that it directed appellant to report for an examination
scheduled on April 17, 2013 but she did not attend the examination or establish good cause for
her failure to attend.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.3
The determination of the need for an examination, the type of examination, the choice of locale,
and the choice of medical examiners are matters within the province and discretion of OWCP.4
The implementing federal regulations provide that a claimant must submit to an examination by
a qualified physician as often and at such times and places as OWCP considers reasonably
necessary.5 Section 8123(d) of FECA and OWCP regulations provide that, if an employee
refuses to submit to or obstructs a directed medical examination, his or her right to compensation
is suspended until the refusal or obstruction ceases.6 Before OWCP may invoke these
provisions, the employee is to be provided a period for 14 days within which to present in
writing his or her reasons for the refusal or obstruction.7 If good cause for the refusal or
obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA.8
ANALYSIS
OWCP scheduled a second opinion examination on April 17, 2013 with Dr. Holladay.
Appellant did not appear for the scheduled examination. By decision dated May 28, 2013, it
suspended her compensation benefits based on her failure to appear, finding that she did not
establish good cause. The Board finds that OWCP properly suspended appellant’s compensation
benefits for her failure to attend the medical examination on April 17, 2013.
The Board has held that a time must be set for a medical examination and the employee
must fail to appear for the appointment, without an acceptable excuse or reason, before OWCP
can suspend or deny the employee’s entitlement to compensation on the grounds that the

3

5 U.S.C. § 8123.

4

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

5

20 C.F.R. § 10.320.

6

5 U.S.C. § 8123; 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
8

Id.

3

employee failed to submit to or obstructed a medical examination.9 In this case, the time for the
second opinion medical examination by Dr. Holladay was set. Appellant was duly notified of
the scheduled appointment by letter dated March 20, 2013, but she failed to appear. The only
remaining issue is whether appellant presented a good cause for her failure to appear.
The Board finds that appellant has not established good cause for her failure to attend the
scheduled April 17, 2013 examination with Dr. Holladay. In letters dated April 9, May 3 and 6,
2013, appellant stated that she did not attend the examination because OWCP did not have a
reasonable basis for requesting such examination and that her claim had remained unchanged
since her initial injury. She further argued that the request for the second opinion examination
was retaliation by her claims examiner who threatened and harassed her for not switching to
OPM disability retirement.
The Board finds that appellant’s explanation of her failure to appear for the scheduled
April 17, 2013 examination lacks good cause.10 In a prior decision, the Board instructed OWCP
to obtain a second-opinion evaluation on the issue of appellant’s claimed disability as a result of
her cervical radiculitis condition for the period December 5, 2011 to February 12, 2012.11
Dr. Perl’s reports were found not sufficient to meet appellant’s burden of proof to establish her
claim. OWCP was directed to further develop the medical evidence. Appellant’s allegations that
OWCP requested a second opinion examination as a retaliatory measure are unsubstantiated by
the evidence of record. OWCP requested the second opinion examination as instructed by the
Board.
The determination of the need for an examination, the type of examination, the choice of
locale and the choice of medical examiners are matters within the province and discretion of
OWCP. The only limitation on OWCP’s authority, with regard to instructing a claimant to
undergo a medical examination, is that of reasonableness.12 The Board has interpreted the plain
meaning of section 8123(d) to provide that compensation is not payable while a refusal or
obstruction of an examination continues.13 There is no evidence that OWCP abused its
discretion in directing the medical examination.14
Appellant has not submitted any evidence that she was incapable of attending the medical
examination scheduled on April 17, 2013. Because she failed to attend the directed medical
examination and did not provide good cause for the failure within 14 days of OWCP’s May 1,
2013 notice of proposed suspension, OWCP properly suspended her compensation benefits.15
9

Herbert L. Dazey, 41 ECAB 271 (1989).

10

D.B., Docket No. 13-727 (issued June 3, 2013).

11

Supra note 2.

12

Lynn C. Huber, 54 ECAB 281 (2002).

13

M.B., Docket No. 10-1755 (issued March 24, 2011).

14

B.C., Docket No. 12-1904 (issued February 1, 2013); J.T., 59 ECAB 293 (2008).

15

R.C., Docket No. 09-2328 (issued July 12, 2010).

4

Thus, the Board finds that OWCP properly suspended entitlement to compensation in
accordance with 5 U.S.C. § 8123 until the date on which appellant agrees to attend the
examination. When appellant actually reports for examination, payment retroactive to the date
on which she agreed to attend the examination may be made.16
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective May 28, 2013 for failure to attend a medical examination.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008).

5

